Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation “wherein the second ends of the housing sections are each connected to the collector chamber by bonded joints exterior the interiors of the housing sections” (emphasis added) appears to be incomplete.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 11-22, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the second ends of the housing sections are arranged such that the entire inner diameter of the second end of each of the housing sections opens unobstructed into the collector chamber” is not disclosed in the specification.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9, 11-13, 16, 17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0068970 (hereinafter referred as “Cho”).
Regarding claim 1, It should be noted that claim 1 is directed to an apparatus. Manner of operating the apparatus does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Cho teaches a device (1A) (refer fig. 3) for water processing, the device comprising: 
a plurality of tubular housing sections (23) for housing filter membranes for treating the water by filtration in the interiors of the housing sections, wherein the interiors of the housing sections are separate from one another, the housing sections each have a first end (near structure 43) and a second end (near structure 33); 
a feed inlet (53); 
an extraction outlet (34); 
a distributor chamber (inside of conduit 52); and 
a collector chamber (31) (refer fig. 3), wherein the second ends (near structure 33) of the housing sections are arranged such that the entire inner diameter of the second end of each of the housing sections opens unobstructed into the collector chamber (31).
The limitations “for supplying the device with water to be treated”, “for extracting treated water from the device”, “configured for containing a flow of the water to be treated from the feed inlet and distributing the water to be treated into the interiors of the housing sections through the first ends of the housing sections”, and “configured for collecting the treated water from the interiors of the housing sections through the second ends of the housing sections and communicating a merged flow of the treated water to the extraction outlet” reciting function of inlet, outlet, distribution chamber and collector chamber without imparting additional structure since the claimed function can be achieved by merely reversing the flow.
The limitation “for subsea water processing” is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")
Regarding claim 2, the housing sections comprise tubular sections (refer fig. 1), wherein ends of the tubular sections comprise openings through which treated water can pass from the interiors of the tubular housing sections into the collector chamber (refer Fig. 3).
Regarding claim 3, the device further comprising at least one filter membrane (22) in the interior of each housing section.
Regarding claim 9, the walling or casing includes a cover (3b or 4b) which is removable.
Regarding claim 11, the extraction outlet (34) is arranged in a radial direction with respect to a longitudinal axis of the housing sections (refer fig. 3).
Regarding claim 12, the feed inlet (53) is arranged in a radial direction with respect to a longitudinal axis of the housing sections (refer fig. 3).
Regarding claim 13, the feed inlet (53) and extraction outlet (34) are arranged in a section of casing radially offset from the housing sections (refer fig. 3).
Regarding claim 16, the housing sections (23) are arranged in parallel and a spaced apart relationship (refer fig. 3).
Regarding claim 17, the distributor chamber (inside of conduit 52) extends across the first ends of each of the housing sections (23) (Refer fig. 3).
Regarding claim 19, at least one sleeve adapted to fit around an outer diameter of at least one of the housing sections, wherein a portion of the at least one of the housing sections is received in the sleeve and bonded thereto (Refer fig. 3 indicating sleeves 33 or 43 joining ends of the housing sections 23).
Regarding claim 20, the collector chamber (31) extends across the second ends of each of the housing sections (refer fig. 3).
Regarding claim 21, the second ends of the housing section connected to the collector chamber by annular joints formed on the outside of the housing sections (refer second ends connected by sleeves 33).
Regarding claim 22, at least one sleeve (33 or 43) adapted to fit around an outer diameter of at least one of the housing sections, and wherein a portion of the at least one of the housing sections is received in the sleeve and bonded thereto (Refer fig. 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 8, 9, 11-13, 16, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of US 20170349455 (hereinafter referred as “Katz”).
Regarding claim 1, It should be noted that claim 1 is directed to an apparatus. Manner of operating the apparatus does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Cho teaches a device (1A) (refer fig. 3) for water processing, the device comprising: 
a plurality of tubular housing sections (23) for housing filter membranes for treating the water by filtration in the interiors of the housing sections, wherein the interiors of the housing sections are separate from one another, the housing sections each have a first end (near structure 43) and a second end (near structure 33); 
a feed inlet (53); 
an extraction outlet (34); 
a distributor chamber (inside of conduit 52); and 
a collector chamber (31) (refer fig. 3), wherein the second ends (near structure 33) of the housing sections are arranged such that the entire inner diameter of the second end of each of the housing sections opens unobstructed into the collector chamber (31).
The limitations “for supplying the device with water to be treated”, “for extracting treated water from the device”, “configured for containing a flow of the water to be treated from the feed inlet and distributing the water to be treated into the interiors of the housing sections through the first ends of the housing sections”, and “configured for collecting the treated water from the interiors of the housing sections through the second ends of the housing sections and communicating a merged flow of the treated water to the extraction outlet” reciting function of inlet, outlet, distribution chamber and collector chamber without imparting additional structure since the claimed function can be achieved by merely reversing the flow.
The limitation “for subsea water processing” is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
Furthermore, filtration devices operating under ocean water having a plurality of modules connected in parallel with common headers for liquid supply/discharge are known in the art. Katz discloses such device (refer abstract, fig. 3, fig. 4, fig. 6, fig. 9, fig. 11, fig. 13). It would have been an obvious matter of choice to one of ordinary skill in the art to use the device of Cho to use the device subsea to filter seawater since Katz discloses that use of filtration devices subsea is known in the art.
Regarding claim 2, the housing sections comprise tubular sections (refer fig. 1), wherein ends of the tubular sections comprise openings through which treated water can pass from the interiors of the tubular housing sections into the collector chamber (refer Fig. 3).
Regarding claim 3, the device further comprising at least one filter membrane (22) in the interior of each housing section.
Regarding claims 5 and 8, modified Cho teaches limitations of claim 1 as set forth above. Cho teaches that the second ends of the housing sections are each connected to the collector chamber in a watertight manner ([0014], [0024], [0041], [0046]). Cho also discloses that use of adhesive or bolts are known in the art for joining parts of the device (paragraphs [0009], [0044], [0049]). Selection of bonding/joining type and/or bonding/joining material would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding claim 9, the walling or casing includes a cover (3b or 4b) which is removable.
Regarding claim 11, the extraction outlet (34) is arranged in a radial direction with respect to a longitudinal axis of the housing sections (refer fig. 3).
Regarding claim 12, the feed inlet (53) is arranged in a radial direction with respect to a longitudinal axis of the housing sections (refer fig. 3).
Regarding claim 13, the feed inlet (53) and extraction outlet (34) are arranged in a section of casing radially offset from the housing sections (refer fig. 3).
Regarding claim 16, the housing sections (23) are arranged in parallel and a spaced apart relationship (refer fig. 3).
Regarding claim 17, the distributor chamber (inside of conduit 52) extends across the first ends of each of the housing sections (23) (Refer fig. 3).
Regarding claim 19, at least one sleeve adapted to fit around an outer diameter of at least one of the housing sections, wherein a portion of the at least one of the housing sections is received in the sleeve and bonded thereto (Refer fig. 3 indicating sleeves 33 or 43 joining ends of the housing sections 23).
Regarding claim 20, the collector chamber (31) extends across the second ends of each of the housing sections (refer fig. 3).
Regarding claim 21, the second ends of the housing section connected to the collector chamber by annular joints formed on the outside of the housing sections (refer second ends connected by sleeves 33).
Regarding claim 22, at least one sleeve (33 or 43) adapted to fit around an outer diameter of at least one of the housing sections, and wherein a portion of the at least one of the housing sections is received in the sleeve and bonded thereto (Refer fig. 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Katz as applied to claim 1 above, and further in view of US 2012/0074053 (hereinafter referred as “Collingnon”).
Regarding claim 4, Cho teaches limitations of claim 1 as set forth above. Cho does not disclose whether the membrane is microfiltration or ultrafiltration membrane. However, selection of microfiltration membrane and ultrafiltration membranes in the filtration device would have been an obvious matter of design choice based on quality of product desired. Collingwood discloses a water processing device comprising a plurality of membrane modules arranged in parallel, wherein the membranes are microfiltration membranes (fig. 1, 2, 3, Paragraph [0071]. It would have been obvious to one of ordinary skill in the art to use microfiltration membranes in the device of Cho because Collingwood establishes that use of microfiltration membrane is known in the art.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Katz as applied to claim 1 above, and further in view of US 2014/0339169 (hereinafter referred as “Zeren”).
Regarding claims 32-34, Cho teaches limitations of claim 1 as set forth above. Cho does not disclose that the device is applied in a system for treating seawater subsea, wherein the system comprises a pump wherein the suction side of the pump is connected to the extraction outlet of the device.
Zeren teaches a subsea water treatment system comprising a plurality of membrane modules (5), a sub-sea pump (2) connected to a fresh water accumulator exit line (11) which is configured to pump out permeate from the membrane modules (abstract, fig. 1, paragraphs [0054]-[0056]).
It would have been obvious to one of ordinary skill in the art to use the device of Cho in a sub-sea water treatment system having a pump having a suction side connected to permeate outlet of membrane modules as disclosed by Zeren because one of ordinary skill in the art would have had a reasonable expectation success in using a known device such as disclosed by Cho in a known system such as disclosed by Zeren to yield predictable results of filtration of seawater.
Zeren further discloses that installation of the device and pump is selected based on osmotic pressure required to perform filtration through the membrane modules in order to use static pressure by installing the device at certain depths [0057]. Therefore, selection of pump pressure and depth of the installation would have been an obvious matter of design choice to one of ordinary skill in the art based on the membrane type, the desired quality of permeate water, and desired capacity of the pump.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of US 2012/0074053 (hereinafter referred as “Collingnon”).
Regarding claim 4, Cho teaches limitations of claim 1 as set forth above. Cho does not disclose whether the membrane is microfiltration or ultrafiltration membrane. However, selection of microfiltration membrane and ultrafiltration membranes in the filtration device would have been an obvious matter of design choice based on quality of product desired. Collingwood discloses a water processing device comprising a plurality of membrane modules arranged in parallel, wherein the membranes are microfiltration membranes (fig. 1, 2, 3, Paragraph [0071]. It would have been obvious to one of ordinary skill in the art to use microfiltration membranes in the device of Cho because Collingwood establishes that use of microfiltration membrane is known in the art.
Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding claims 5 and 8, Cho teaches limitations of claim 1 as set forth above. Cho teaches that the second ends of the housing sections are each connected to the collector chamber in a watertight manner ([0014], [0024], [0041], [0046]). Cho also discloses that use of adhesive or bolts are known in the art for joining parts of the device (paragraphs [0009], [0044], [0049]). Selection of bonding/joining type and/or bonding/joining material would have been an obvious matter of design choice to one of ordinary skill in the art.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of US 2014/0339169 (hereinafter referred as “Zeren”).
Regarding claims 32-34, Cho teaches limitations of claim 1 as set forth above. Cho does not disclose that the device is applied in a system for treating seawater subsea, wherein the system comprises a pump wherein the suction side of the pump is connected to the extraction outlet of the device.
Zeren teaches a subsea water treatment system comprising a plurality of membrane modules (5), a sub-sea pump (2) connected to a fresh water accumulator exit line (11) which is configured to pump out permeate from the membrane modules (abstract, fig. 1, paragraphs [0054]-[0056]).
It would have been obvious to one of ordinary skill in the art to use the device of Cho in a sub-sea water treatment system having a pump having a suction side connected to permeate outlet of membrane modules as disclosed by Zeren because one of ordinary skill in the art would have had a reasonable expectation success in using a known device such as disclosed by Cho in a known system such as disclosed by Zeren to yield predictable results of filtration of seawater.
Zeren further discloses that installation of the device and pump is selected based on osmotic pressure required to perform filtration through the membrane modules in order to use static pressure by installing the device at certain depths [0057]. Therefore, selection of pump pressure and depth of the installation would have been an obvious matter of design choice to one of ordinary skill in the art based on the membrane type, the desired quality of permeate water, and desired capacity of the pump.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current rejection provides a different interpretation of Cho reference than what was included in the office action dated 04/07/22.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 18 recites that “wherein the first ends of the housing sections are each connected to the distributor chamber by annular joints formed on the outsides of the respective housing sections at or near the first ends of the housing sections” which is not taught by Cho, Collingnon or Zeren.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777